Exhibit 10.1 

 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”), dated as of November 1,
2018 (the “Effective Date”), is made by and among the sellers set forth on
Exhibit A-1 (collectively, “Seller”), and Plymouth Industrial REIT Inc., a
Maryland corporation (“Buyer”).

ARTICLE I

definitionS

1.1             Defined Terms. Each of the following initially capitalized terms
has the meaning set forth for it in this Section 1.1:

“Access Agreement”: That certain Limited Access Agreement dated September 12,
2018, by and between LSOP 3 Joint Venture, LLC and Buyer.

“Adjustment Point”: 11:59 PM the day prior to the Closing Date.

"Additional Deposit": shall have the meaning set forth in Section 6.1.

“Affiliate”: With respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person. For
purposes of this definition and Section 14.8, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting shares, by contract or otherwise.

“Approval Date”: November 12, 2018.

“Approvals”: All assignable licenses, approvals, authorizations and permits
issued by Governmental Authorities with respect to the Real Property.

“Basket Limitation”: $25,000.00.

“Bill of Sale”: A bill of sale in the form of Exhibit B.

“Broker”: Colliers International.

“Business Day”: Any day other than a Saturday, Sunday or day on which the banks
in New York, New York are authorized or obligated by law to be closed.

“Cap Limitation”: 2% of the Purchase Price.

“Closing”: The closing of the sale and purchase of the Property pursuant to this
Agreement.

“Closing Date”: The date on which the Closing occurs.

“Closing Documents”: All documents to be delivered at Closing by Seller or Buyer
pursuant to this Agreement.

 

 

“Contracts”: All contracts, as amended and in effect at the time in question,
between Seller (or Manager as agent for Seller) and third parties providing for
third parties to provide repair, maintenance, construction, inspection,
landscaping, security, extermination, trash removal and other services in
connection with the operation of the Real Property, excluding the Management
Agreement and the Leasing Agreement.

“Deed”: A deed in the form of Exhibit C, pursuant to which Seller shall convey
title to the Real Property subject to the Permitted Exceptions.

“Deposit”: The Initial Deposit and the Additional Deposit, if applicable, plus
the interest, if any, that is collected on such funds by Escrow Agent.

“Environmental Laws” shall have the meaning set forth in Section 9.1.6.

“Escrow Agent”: First American Title Insurance Company.

“Estoppel”: For each Lease, a document substantially in the form of Exhibit D or
the form required by such Lease, signed by the Tenant thereunder, with the
applicable information inserted in the blanks in such form, and not materially
and adversely inconsistent with the corresponding information contained in such
Lease or otherwise provided to Buyer by Seller or Manager in writing prior to
the Approval Date, except for changes permitted hereunder, and except that, if
an Estoppel is not obtained from any Tenant by Closing, a document substantially
in such form, with such information, that is signed by Seller as landlord (but
limited to Seller’s Knowledge) shall qualify as an Estoppel for purposes hereof
as permitted by and subject to Section 3.1.4 herein.

“General Assignment”: An assignment and assumption in the form of Exhibit E.

“Governmental Authority”: The United States, the state and city in which the
Land is located, any political subdivision of such state or city, and any
agency, department, commission, board, court, bureau or instrumentality of any
of them.

“Improvements”: All buildings and other improvements on the Land.

“Initial Deposit”: Immediately available funds in the amount of One Million and
00/100 Dollars ($1,000,000.00).

“Inspection”: The non-destructive and non-invasive physical inspection or Phase
I environmental site assessment of the Property.

“Intangible Personal Property”: The Approvals, the Non-Terminated Contracts, the
Warranties, and the Leases.

“Land”: The land located at the addresses set forth on Exhibit A-1 attached
hereto, and further described in Exhibit A-2, which is located in Duval County,
Florida, together with all easements, rights and appurtenances, if any, inuring
to the benefit of such land, and any land lying in the bed of any publicly
opened street adjoining such land to the center line thereof and any award made
or to be made in lieu thereof.

2 

 

“Lease”: A lease or license of space in or at the Real Property, as amended and
in effect at the time in question, between Seller (or its predecessor) and a
Tenant, together with any related guaranties or other agreements to which Seller
(or its predecessor) is a party.

“Leasing Agreement”: An agreement between Seller and a real estate broker,
pursuant to which such broker is or may become entitled to a fee or commission
in connection with a Leasing Transaction.

“Leasing Transaction”: The entry by Seller and a Tenant into a Lease, or an
agreement modifying, extending, renewing, expanding, terminating or otherwise
affecting a Lease, which occurs after the Effective Date.

“Management Agreement”: The property management agreement between Seller and
Manager, pursuant to which Manager provides property management services to the
Real Property.

“Manager”: The management company that is party to the Management Agreement.

“Monetary Lien”: A lien that can be satisfied and discharged with the payment of
a specified amount of money, which affects title to all or part of the Property
and was voluntarily created by a Seller.

“Non-Terminated Contracts”: The Contracts that remain in effect at Closing
pursuant to this Agreement.

“Parties”: Seller and Buyer.

“Party”: Seller or Buyer, as the context requires.

“Permitted Exceptions”: (i) Non-delinquent real property taxes and assessments
(including unpaid installments thereof that are not delinquent); (ii) the Leases
identified in Exhibit F, as they may be affected by Leasing Transactions
permitted hereunder, any additional Leases resulting from Leasing Transactions
permitted hereunder, and the rights of the Tenants under such Leases; (iii) any
other lien, encumbrance, easement or other exception or matter consented to by
Buyer prior to or as of the Closing or arising as a consequence of the
investigations or any other activities undertaken by Buyer or Buyer’s
representatives, agents and designees, at the Real Property; (iv) if Buyer does
not obtain a new survey or survey update, any exception to, or lack of coverage
under, the Title Policy due to the lack of a current survey; and (v) all other
exceptions to title contained or disclosed in the Title Commitment or Survey, or
any update of the Title Commitment delivered before Closing, other than Seller
Cure Exceptions.

“Person”: An individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization or Governmental
Authority.

“Personal Property”: The Tangible Personal Property and the Intangible Personal
Property.

“Property”: The Real Property and the Personal Property.

“Purchase Price”: Ninety-Seven Million One Hundred Thousand and 00/100 Dollars
($97,100,000.00).

“Real Property”: The Land and the Improvements.

3 

 

“Scheduled Closing Date”: December 14, 2018, as such date may be postponed
pursuant to Section 5.6, extended by Seller pursuant to Section 3.1.4 or
postponed by Buyer pursuant to Section 6.1.

“Seller Cure Exceptions”: (i) Monetary Liens and (ii) other exceptions to title
contained or disclosed in the Title Commitment or Survey, or any update of the
Title Commitment delivered before Closing, that (A) are caused by any Seller
after the Effective Date in violation of this Agreement, (B) will be omitted
from the Title Policy upon delivery of the Title Affidavit, or (C) Seller agrees
in writing to cure or to cause the Title Company to omit from, or insure over
in, the Title Policy.

“Seller Estoppel” shall have the meaning set forth in Section 3.1.4.

“Seller’s Knowledge”: The knowledge of Seller based upon the actual knowledge of
Michael Paloian without any duty on the part of any such Persons (or any other
Persons) to conduct any independent investigation or make any inquiry of any
Person.

“Settlement Statement”: A settlement statement, prepared by Escrow Agent with
input from Seller and Buyer, and approved by Seller and Buyer in their
reasonable discretion, reflecting the prorations, adjustments and allocation of
costs pursuant to Article VII.

“SNDA”: A form of subordination, non-disturbance and attornment agreement in
form and substance (i) reasonably acceptable to Seller, Buyer and Buyer’s
lender, or (ii) required under the applicable Tenant’s Lease, and prepared by
Buyer or Buyer’s lender.

“Study Period”: The period beginning on the Effective Date and ending on the
Approval Date.

“Survey”: The survey provided by Seller pursuant to Section 5.1.1 and any update
thereof or new survey of the Real Property that Buyer, at its expense, elects to
obtain from a licensed surveyor during the Study Period.

“Survival Period”: The period ending one-hundred eighty (180) days after the
Closing Date.

“Surviving Provisions”: The provisions of this Agreement that are expressly
stated to survive the termination of this Agreement.

“Tangible Personal Property”: All tangible personal property, if any, owned by
Seller and located at and used in connection with the maintenance or operation
of the Real Property.

“Tenant”: The tenant under a Lease.

“Tenant Payments”: Rents and other Tenant payments and reimbursements under
Leases.

“Title Affidavit”: The affidavit of Seller substantially in the form of Exhibit
G attached hereto.

“Title Commitment”: The current preliminary title reports covering the Real
Property, issued to Buyer by the Title Company during the Study Period.

“Title Company”: The Escrow Agent.

4 

 

“Title Policy”: An ALTA owner’s title insurance policy or policies issued by the
Title Company insuring Buyer’s title to the applicable Real Property subject
only to the Permitted Exceptions in an amount equal to the Purchase Price.

“Warranty”: Any warranty or guaranty issued to Seller in connection with the
Improvements or the Tangible Personal Property.

1.2       Interpretation. All references to “Articles” and “Sections” without
reference to a document other than this Agreement are intended to designate
articles and sections of this Agreement, and the words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article or Section, unless specifically designated
otherwise. As used in this Agreement, the masculine shall include the feminine
and neuter, the singular shall include the plural and the plural shall include
the singular, as the context may require. The use of the term “including” means
in all cases “including but not limited to” unless specifically designated
otherwise.

ARTICLE II

sale and purchase

2.1             Agreement to Sell and Purchase. In consideration of the
covenants herein contained, Seller hereby agrees to sell and Buyer hereby agrees
to purchase the Property in accordance with the terms and conditions set forth
in this Agreement.

2.2             Payments. Buyer shall pay the Purchase Price as follows:

2.2.1          Initial Deposit. Within two Business Days after the Effective
Date, Buyer shall deliver the Initial Deposit to Escrow Agent by bank wire
transfer.

2.2.2          Balance of Purchase Price. At or before the Closing, Buyer shall
deliver to Escrow Agent, by bank wire transfer of immediately available funds, a
sum equal to the balance of the Purchase Price, adjusted to reflect prorations
and other adjustments pursuant to Article VII.

2.3             Escrow. Escrow Agent shall hold, invest and deliver the Deposit,
in accordance with Exhibit H, and shall hold and deliver all documents delivered
to it hereunder in accordance with customary escrow instructions issued mutually
by legal counsel to Buyer and Seller.

2.4             The Deposit. If this Agreement is terminated (i) pursuant to
Section 5.4, Section 8.2 or Article X, or (ii) due to the failure of a condition
set forth in Section 3.1, then, subject to Section 5.2, Buyer will be entitled
to the Deposit. If this Agreement is terminated for any other reason, Seller
will be entitled to the Deposit.

ARTICLE III

CONDITIONS TO THE PARTIES’ OBLIGATIONS

3.1             Conditions to Buyer’s Obligation to Purchase. Buyer’s obligation
to purchase the Property is conditioned upon each of the following:

3.1.1          Performance by Seller. Performance in all material respects of
the obligations and covenants of, and deliveries required of, Seller hereunder.

5 

 

3.1.2          Delivery of Title and Possession. Delivery to Buyer at the
Closing of the Deed and possession of the Property subject to the Permitted
Exceptions.

3.1.3          Title Insurance. Delivery to Buyer by the Title Company of the
Title Policy (or a signed marked binder therefor) at the Closing.

3.1.4          Tenant Estoppels. Receipt by Buyer of Estoppels with respect to
Leases demising at least 75% of the leased premises in the Improvements, of
which not more than 10% of the leased premises in the Improvements is covered by
Estoppels signed by Seller (a "Seller Estoppel") rather than by Tenants;
provided, however, Seller shall not be permitted to provide a Seller Estoppel
for any Tenant listed on Exhibit I or any Tenant who occupies an entire
building, and provided further that if after Closing an Estoppel is obtained
that is signed by the corresponding tenant and conforms to the requirements for
an Estoppel, then such Seller Estoppel shall become null and void and of no
force or effect, and Seller shall have no liability on account of having
delivered such Seller Estoppel. Seller shall use commercially reasonable efforts
to obtain the original Estoppels and deliver them to Seller at or promptly after
Closing. Seller's delivery of the Estoppels required by the first sentence of
this Section 3.1.4 on or prior to the Closing Date shall expressly be a
condition to Buyer's obligation to purchase the Property. In the event Seller
fails to deliver all such required Estoppels on or before the Closing Date, then
Seller may elect to extend the Closing Date by no more than 15 days to seek to
satisfy such condition. The second proviso contained in the first sentence of
this Section 3.1.4 shall survive Closing.

3.1.5          Seller’s Representations. The representations and warranties by
Seller set forth in Section 9.1 being true and correct in all material respects
as of the Closing except (i) representations and warranties stated in Section
9.1 to be as of the Effective Date (“Effective Date Reps”), and (ii) as modified
by notice (in accordance with Section 9.1) to which Buyer has no right to
object, or does not object in writing by the later of (x) three Business Days
after receipt thereof or (y) the end of the Study Period. Buyer has no right to
object to such a notice relating to Effective Date Reps.

3.2             Conditions to Seller’s Obligation to Sell. Seller’s obligation
to sell the Property is conditioned upon each of the following:

3.2.1          Performance by Buyer. Performance in all material respects of the
obligations and covenants of, and deliveries required of, Buyer hereunder.

3.2.2          Receipt of Purchase Price. Receipt of the Purchase Price, as
adjusted pursuant to Article VII, at the Closing in the manner herein provided.

3.2.3          Buyer’s Representations. The representations and warranties by
Buyer set forth in Section 9.2 being true and correct in all material respects
as of the Closing.

ARTICLE IV

BUYER’S DELIVERIES AND SELLER’S DELIVERIES TO ESCROW AGENT

4.1             Buyer’s Deliveries. Buyer shall, at or before the Closing,
deliver to Escrow Agent each of the following:

6 

 

4.1.1          Purchase Price. The Purchase Price as adjusted pursuant to
Article VII, by wire transfer of immediately available funds.

4.1.2          General Assignment. Two (2) counterparts of the General
Assignment, executed by Buyer.

4.1.3          Bill of Sale. Two (2) counterparts of the Bill of Sale, executed
by Buyer.

4.1.4          Settlement Statement. The Settlement Statement, executed by
Buyer.

4.2             Seller’s Deliveries. Seller shall, at or before the Closing,
deliver to Escrow Agent each of the following:

4.2.1          Deed. The Deed, executed and acknowledged by Seller.

4.2.2          General Assignment. Two (2) counterparts of the General
Assignment, executed by Seller, together with original executed counterparts (or
copies if originals are not in Seller’s possession) of the documents
representing the Intangible Personal Property (which such counterparts of the
documents representing the Intangible Personal Property may either be delivered
to Escrow Agent or held at the Real Property).

4.2.3          Bill of Sale. Two (2) counterparts of the Bill of Sale, executed
by Seller.

4.2.4          Notices to Tenants. Notices signed by Seller or Manager addressed
to each Tenant, in the form of Exhibit J.

4.2.5          FIRPTA Certificate. Two counterparts of a certificate in the form
of Exhibit K, executed by Seller.

4.2.6          Settlement Statement. The Settlement Statement, executed by
Seller.

4.2.7          Title Affidavit. The Title Affidavit, executed by Seller

4.2.8          Representation Certificate. A certificate from Seller updating
all representations and warranties of Seller as of the Closing Date in the form
attached hereto as Exhibit M.

4.2.9          Estoppel Certificates. All Estoppels required to be delivered to
Buyer in accordance with Section 3.1.4 of this Agreement.

4.2.10       Municipal Liens. Evidence reasonably satisfactory to the Title
Company of payment of any municipal liens or assessments for public improvements
or assessments against the Property that are due and payable as of the Closing
Date.

4.3             Failure to Deliver. The failure of Buyer or Seller to make any
delivery required above by and in accordance with this Article IV shall
constitute a default hereunder by such Party.

4.4             Incorporation by Reference. The provisions of Sections 14.1,
14.2, 14.4, 14.5, 14.6, 14.8, 14.9, 14.10, 14.11, 14.12, 14.14 and 14.15 shall
apply to all documents that are executed and delivered by

7 

 

either or both Parties at Closing, as if such provisions were incorporated
therein (and referred thereto instead of to this Agreement). This Section shall
survive the Closing.

ARTICLE V

INVESTIGATION OF PROPERTY

5.1             Delivery of Documents. Promptly after the Effective Date, to the
extent not already delivered to Buyer pursuant to the Access Agreement and to
the extent in Seller’s possession, Seller shall deliver or make available (via
an electronic data room or in physical files at the office of Seller or Manager)
to Buyer the following:

5.1.1          Survey. To the extent in Seller’s or Manager’s possession, the
most recent survey of the Real Property prepared by a licensed surveyor.

5.1.2          Leases and Contracts. Copies of the Leases and the Contracts in
effect on the Effective Date.

5.1.3          Books and Records. Copies of the Manager’s books and records, any
maintenance contracts in effect affecting the Real Property, any Warranties
pertaining to the Improvements or Tangible Personal Property, the most current,
if any, environmental report for the Real Property in Manager's or Seller's
possession, a current rent roll for the Real Property, monthly operating
statements and variance reports, tax bills and utility bills regarding the
Property for the three full calendar years preceding the Effective Date and for
the current calendar year to date, a summary of Seller’s capital expenditure
pertaining to the Real Property for the twelve calendar months preceding the
Effective Date, it being acknowledged that the foregoing shall not include any
financial analyses, budgets, projections, appraisals, or privileged or
proprietary materials.

5.1.4          Approvals. Copies of all Approvals in effect that are in Seller’s
or Manager’s possession.

Buyer’s sole remedy for any claim that Seller has failed to deliver or make
available to Buyer any of the documentation required under Section 5.1 shall be
to exercise timely its termination right under Section 5.4. Buyer’s election not
to terminate the Agreement pursuant to Section 5.4 shall be deemed Buyer’s
acknowledgement that Seller has satisfied its obligations under Section 5.1 and
Buyer’s waiver of any claim that Section 5.1 has been breached by Seller.

5.2             Physical Inspection of Property. Prior to the expiration of the
Study Period, Buyer and Buyer’s representatives, agents and designees shall have
the right at reasonable times to enter upon the Real Property, at Buyer’s sole
cost, solely for the purpose of conducting such Inspections as Buyer may elect
to make or obtain, subject to this Agreement and the surviving terms of the
Access Agreement. The parties hereby agree that the Access Agreement shall be of
no further force and effect from and after the Effective Date, except for the
obligations of Buyer thereunder accruing prior to or surviving the termination
thereof (notwithstanding any merger provision in the Access Agreement to the
contrary). In the event of any inconsistency between the terms of this Agreement
and the Access Agreement, the terms of this Agreement shall prevail.

5.2.1          Notwithstanding anything in this Agreement or in the Access
Agreement to the contrary, Seller shall have the right, without limitation, to
disapprove any and all entries, surveys, tests (including, without limitation, a
Phase II environmental study of the Property),

8 

 

investigations and other matters that in Seller’s reasonable judgment could
result in any permanent injury to the Property or breach hereof, or expose
Seller to any actual or potential losses or violation of applicable law, or
otherwise materially adversely affect the Property or Seller’s interest therein,
and Buyer shall obtain Seller’s prior written consent, which may be granted or
withheld in Seller’s sole and absolute discretion, to any such entries, surveys,
tests, investigations or other matters that are intrusive or invasive on the
Property. Neither Buyer nor Buyer’s representatives, agents and designees are
authorized to enter onto the Property, or contact (via email or other writing,
by phone or in person) any tenant, leasing agent or property manager, without
Seller’s prior written consent, which consent shall not be unreasonably
withheld. Buyer shall notify Seller by e-mail or fax (at the email address or
facsimile number listed in the Notice provision below) at least twenty-four (24)
hours prior to the date of its proposed time of entry, its approximate duration
and the nature of the entry, test, investigation or other matter, together with
the parties that will be present. Seller’s written consent may be evidenced by
an e-mail or fax back to Buyer at the email address or facsimile number listed
in the Notice provision below) approving the request. Buyer shall permit Seller
to have a representative present during all Inspections conducted at the
Property. Buyer and Buyer’s representatives, agents and designees shall use
commercially reasonable efforts to minimize disruption to tenants at the
Property in connection with the Inspections. No consent by Seller to any such
activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller. Buyer hereby agrees to restore, at Buyer’s sole
cost and expense, the Property to substantially the same condition existing
immediately prior to Buyer’s exercise of its rights pursuant to this Agreement;
provided however, Buyer shall not be required to repair damage arising from the
mere discovery of any preexisting condition (so long as Buyer or its
representatives, agents or designees did not exacerbate any such condition once
it was discovered). The provisions of this Section 5.2.1 shall survive the
termination of this Agreement.

5.2.2          Buyer shall indemnify, hold harmless and defend (with counsel
approved by Seller) Seller, together with its affiliates, parent and subsidiary
entities (direct or indirect), successors, assigns, partners, managers, members,
employees, officers, directors, trustees, shareholders, counsel,
representatives, agents and property manager (collectively, including Seller,
“Seller Indemnified Parties”), from and against any and all damages, mechanics’
liens, liabilities, losses, demands, actions, causes of action, claims,
documented costs and expenses (including reasonable outside counsel attorneys’
fees) arising from or related to Buyer’s or its representatives, agents or
designees entry onto the Property, any Inspections, or other actions of Buyer or
its representatives, agents or designees with respect to the Property (whether
occurring prior to, on or after the Effective Date), except to the extent such
losses, costs, damages, liens, claims, liabilities, or expenses are caused by
the mere discovery of an existing condition at the Property (so long as neither
Buyer nor its representatives, agents or designees exacerbated any such
condition once it was discovered) or are caused by the gross negligence or
willful misconduct of any Seller Indemnified Party. The provisions of this
Section 5.2.2 shall survive the termination of this Agreement, and if not so
terminated, shall survive the closing under this Agreement

5.2.3          Buyer shall maintain and cause its representatives, agents and
designees to maintain (a) casualty insurance and comprehensive public liability
insurance with coverages of not less than $2,000,000.00 for injury or death to
any one person and $3,000,000.00 for injury or death to more than one person and
$2,000,000.00 with respect to property damage, by water or otherwise, and (b)
worker’s compensation insurance for all of their respective employees in
accordance with the law of the state in which the Property is located. Buyer
deliver proof of the insurance coverage required pursuant to this Agreement to
Seller (in the form of a certificate of

9 

 

insurance) prior to Buyer’s or Buyer’s representatives, agents or designees
entry onto the Property. Buyer shall, and shall cause its representatives,
agents and designees to, name Seller and Seller’s property manager as additional
insureds (or covered parties) under all such policies. The provisions of this
Section 5.2.3 shall survive the termination of this Agreement, and if not so
terminated, shall survive the closing under this Agreement.

5.3             Title and Survey. Buyer shall obtain from the Title Company
current title commitments in the name of Buyer for each Real Property and
thereafter promptly deliver such title commitments to Seller (collectively, the
“Title Commitments”). The Title Company’s charge for its issuance of one Title
Commitment for each of the Real Properties shall be borne by Seller pursuant to
Section 7.2 of this Agreement. Upon receipt of the Title Commitments, Buyer
shall order and obtain updates of the existing surveys for each of the
Properties, the cost and expense of which shall be borne by Buyer pursuant to
Section 7.2 and Section 7.3 of this Agreement. Buyer shall determine during the
Study Period whether Seller’s title to the Property is satisfactory to Buyer.
Buyer may negotiate with the Title Company or the surveyor who prepared the
Survey in order to cause them to modify the Title Commitment or the Survey, as
applicable, to reflect only those exceptions to title that are acceptable to
Buyer, and to commit to provide endorsements to the Title Policy. The issuance
of such endorsements shall not be a condition to Closing. Buyer shall have until
the date that is six (6) days prior to the Approval Date (the “Title Objection
Deadline”) to give written notice to Seller (“Buyer’s Title Objection Notice”)
of any objections to the Title Commitments and Survey (“Title Objections”),
indicating in reasonable detail the nature and reasons for Buyer’s objections
and including with such notice a copy of the Title Commitments and Surveys,
together with copies of any documents containing matters objected to in such
notice. Seller shall notify Buyer within five (5) days after receipt of Buyer’s
Title Objection Notice (“Seller’s Title Objection Response Period”) whether
Seller agrees to attempt to cure any objections set forth in Buyer’s Title
Objection Notice. If Seller states that Seller will not attempt to cure any or
all objections set forth in Buyer’s Title Objection Notice, or if Seller fails
to give timely notice to Buyer prior to the expiration of Seller’s Title
Objection Response Period (whereby it shall be deemed that Seller refuses to
cure all objections set forth in Buyer’s Title Objection Notice), then Buyer may
terminate this Agreement in accordance with Section 5.4 hereof. If Buyer does
not so terminate this Agreement, Buyer shall be deemed to have waived its
objections set forth in Buyer’s Title Objection Notice that Seller has not
agreed in writing to attempt to cure, and to have agreed to accept title to the
Property subject thereto, without reduction in the Purchase Price.
Notwithstanding the foregoing, Buyer shall have the right after the Approval
Date to object to any material defect in title first arising after the date of
the original Title Commitment by sending written notice of such objection to
Seller (the “Updated Buyer’s Title Objection Notice”) within three (3) Business
Days after Buyer's receipt of any supplemental or updated Title Commitment, but
in no event later than three (3) Business Days prior to the Closing Date. If
Seller fails to take the action requested in the Updated Buyer’s Title Objection
Notice or does not elect to remove or cause the Title Company to insure over
such newly discovered defect, then Buyer may (a) elect to terminate this
Agreement by written notice to Seller in which event the provisions set forth in
Section 5.4 governing a permitted termination by Buyer shall apply; or (b)
accept title as is and proceed to close without any reduction in the Purchase
Price.

5.4             Termination. Buyer shall have until 5:00 PM New York City Time
on the Approval Date to notify Seller that it disapproves of any matter or item
affecting the Property (which disapproval may be in Buyer’s sole discretion) and
has elected to terminate this Agreement. If Buyer fails to give such notice of
disapproval and termination prior to such time, such failure shall be
conclusively deemed to be a waiver of Buyer’s right to terminate this Agreement
under this Section 5.4.

10 

 

5.5             Effect of Termination. If Buyer terminates this Agreement in
accordance with Section 5.4, then all further rights and obligations of the
Parties shall cease and terminate without any further liability of either Party
to the other (except obligations under Surviving Provisions).

5.6             Title Cure by Seller. At or before Closing, Seller shall remove
or have the Title Company insure over, to the reasonable satisfaction of Buyer,
all Seller Cure Exceptions, and Seller may (i) at Closing, use any part of the
Purchase Price therefor and (ii) by notice to Buyer prior to the Scheduled
Closing Date, postpone the Closing for up to sixty (60) days in order to
effectuate such removal or insurance. Except for the foregoing obligation
regarding Seller Cure Exceptions, nothing contained in this Agreement or
otherwise shall require Seller to render title to the Property marketable or to
remove or correct any title or survey matter, or any other exception or matter
disapproved or identified by Buyer, or to take any action or incur any expense
in order to do so.

5.7             Copies of Third Party Reports. If Buyer terminates this
Agreement in accordance with Section 5.4, or if Seller otherwise requests,
Buyer, within three (3) Business Days after such termination or request, shall
provide Seller with copies of all third party Inspection reports and work
product generated for Buyer with respect to the Property; provided that Seller
shall have reimbursed Buyer for one-half of the cost of any such reports,
studies, audits, surveys and any other documents.

5.8             All or None Transaction. Buyer acknowledges that this is an “all
or none” transaction and Buyer has no right to terminate the Agreement pursuant
to Section 5.4 or any other provision of this Agreement as to any individual
Real Property, as opposed to terminating this Agreement for all of the Real
Properties, with Buyer’s sole right under Section 5.4 or any other such
termination provision of this Agreement being to terminate this Agreement as to
all of the Real Properties.

ARTICLE VI

THE CLOSING

6.1             Date and Manner of Closing. The Closing shall take place by
Escrow Agent delivering all documents and funds in accordance with this
Agreement, as soon as all conditions to Closing contained in this Agreement have
been satisfied (or waived in writing), which shall in any event be not later
than the Scheduled Closing Date, time being of the essence (subject only to
Seller’s cure period under Section 5.6 actually extending beyond such date, in
which event Seller will give Buyer not less than three Business Days’ notice of
the date of Closing, and subject to Seller’s extension right under Section
3.1.4). Buyer shall have a one-time right to postpone the Closing for any reason
for up to seven (7) days by delivering written notice to Seller at least two (2)
Business Days prior to Scheduled Closing Date. If Buyer elects to extend the
Closing Date in connection with this Section 6.1, Buyer shall deposit an
additional deposit of One Million and 00/100 Dollars ($1,000,000.00) with the
Escrow Agent (the "Additional Deposit").

6.2             Delay in Closing; Authority to Close. If Escrow Agent cannot
effectuate the Closing on or before the Scheduled Closing Date, it shall,
nevertheless, effectuate the Closing when all conditions have been satisfied or
waived, notwithstanding that one or more of such conditions has not been timely
satisfied, unless after the Scheduled Closing Date and prior to the Closing,
Escrow Agent receives a written notice to terminate this Agreement from a Party
who, at the time such notice is delivered, is not in default hereunder and is
entitled to so terminate this Agreement.



11 

 

ARTICLE VII

PRORATION, FEES, COSTS AND ADJUSTMENTS

7.1             Prorations. Prior to the Closing, Escrow Agent, with input from
Seller and Buyer, shall determine the amounts of the prorations in accordance
with this Agreement and provide a draft Settlement Statement to Seller and
Buyer. Seller and Buyer shall review and either approve or propose changes or
additions to such draft promptly and prior to the Closing, such approval not to
be unreasonably withheld, conditioned or delayed. The Parties shall cooperate to
finalize the Settlement Statement prior to the Scheduled Closing Date.

7.1.1          Certain Items Prorated. All income and expenses with respect to
the Property and payable to or by Seller shall be prorated between the Parties
as of the Adjustment Point, including: (i) all real estate taxes, special
assessments and personal property taxes levied or assessed on or against the
Real Property or the Personal Property for the calendar or fiscal year, as the
case may be, in which the Closing Date occurs (such taxes and assessments to be
prorated on an accrual basis between Seller and Buyer as of the Adjustment
Point); (ii) assessments payable in annual installments, with Seller responsible
for any prior installments and the portion of any current installments allocable
to the period prior to the Closing and Buyer responsible for any future
installments and the portion of any current installments allocable to the period
on or after the Closing; (iii)  Tenant Payments received under the Leases;
(iv) charges for water, sewer, electricity, gas, fuel and other utility charges,
based on meter readings within one day before Closing, to the extent available,
unless Seller elects to close its own applicable account, in which event Buyer
shall open its own account and the applicable charges shall not be prorated;
(v) amounts prepaid and amounts accrued but unpaid on Non-Terminated Contracts;
and (vi) periodic fees for Approvals. In accordance with provision 7.1.1(i) set
forth above, at the Closing, the Buyer shall receive a credit against the
Purchase Price equal to all accrued and unpaid taxes and assessments
attributable to a period through the Adjustment Point (including, without
limitation, all taxes and assessments attributable to the year prior to the
Closing but not payable until after the Closing and all taxes and assessments
attributable to the year in which the Closing occurs but not payable until the
following year). The credit for accrued taxes and assessments for which bills
have not been issued as of the Closing Date shall be based on the then most
recent taxes and assessments.

7.1.2          Leasing Commissions and Tenant Improvements. At the Closing,
Buyer shall pay or reimburse Seller for all leasing commissions, tenant
improvement costs and allowances and other charges due and payable, or
previously paid by Seller, by reason of or in connection with any Leasing
Transaction. At or prior to the Closing, Seller shall pay all leasing
commissions, tenant improvement costs and allowances and other charges due and
payable by reason of or in connection with any Lease listed on Exhibit F
(without giving effect to any Leasing Transaction). To the extent that any
leasing commissions, tenant improvement costs and allowances and other charges
relating to any Lease or Leasing Transaction are not due and payable as of the
Closing Date, Buyer shall assume the obligation to pay them pursuant to the
General Assignment and will receive a credit on the Settlement Statement equal
to the amount, if any, thereof relating to any Lease listed on Exhibit F
(without giving effect to any Leasing Transaction).

7.1.3          Tax Refunds. To the extent not required pursuant to Leases to be
paid or credited to Tenants, (i) real property tax refunds and credits received
after the Closing that are

12 

 

attributable to a fiscal year prior to the fiscal year in which the Closing
occurs shall belong to Seller, and (ii) any such refunds and credits
attributable to the fiscal tax year in which the Closing occurs shall be
apportioned between Seller and Buyer (according to their respective periods of
ownership during such fiscal year) after deducting the reasonable out-of-pocket
expenses of collection thereof. Seller shall have the sole right to prosecute
any proceedings for the reduction or refund of real property taxes that it has
commenced prior to the Closing; but Seller shall not withdraw, compromise or
settle such proceeding relating to the fiscal year in which the Closing occurs
without Buyer’s prior consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

7.1.4          Security and Other Deposits. At the Closing, Seller shall deliver
or credit to Buyer all unapplied refundable security deposits (plus interest
accrued thereon to the extent required to be paid by the applicable Lease or
applicable law) required to be held by Seller under the Leases, and Buyer shall
pay or credit to Seller an amount equal to all utility deposits and deposits
under Assigned Contracts then held by third parties with respect to the
Property. At or within a reasonable time after Closing, at Buyer’s expense,
Seller shall transfer to Buyer any Tenant security deposits in form other than
cash (including letters of credit or security interests in security deposit
escrows) by way of appropriate instrument of transfer or assignment.

7.1.5          Delinquent Tenant Payments. Delinquent Tenant Payments shall not
be prorated, and all rights thereto shall be retained by Seller, which reserves
the right to collect and retain such delinquent Tenant Payments; and Buyer
agrees to cooperate with Seller in Seller’s efforts to collect such Tenant
Payments, including, if necessary, joining in any legal action instituted by
Seller. If at any time after the Closing, Buyer shall receive any such
delinquent Tenant Payments (all of which Buyer shall use commercially reasonable
efforts to obtain), Buyer shall immediately remit such Tenant Payments to
Seller, provided that any monies received by Buyer from a delinquent Tenant
shall be applied first to current rents then due and payable and then to
delinquent rents in the inverse order in which they became due and payable. If
the Tenant Payments required to be made by any Tenants include percentage rent,
additional rent or escalation charges or reimbursements for real property taxes,
operating expenses or other charges, Seller and Buyer shall at the Closing
reasonably estimate the unpaid amount thereof attributable to any period prior
to the Closing and Buyer shall pay or credit such amount to Seller at the
Closing.

7.1.6          Survival. The provisions of this Section 7.1 shall survive the
Closing for nine months. If the Closing shall occur before the tax rate or
assessed valuation is fixed for the Property, the apportionment of real estate
taxes shall be upon the basis of the tax rate for the preceding fiscal year
applied to the most recently applicable assessed valuation, subject to further
and final adjustment when the tax rate and/or assessed valuation is fixed for
the fiscal year in which the Closing occurs. If any item to be prorated or
adjusted as set forth in this Section 7.1 is not determinable at the Closing,
the proration or adjustment shall be made after the Closing when the applicable
amount is determined. Any errors or omissions in computing prorations or
adjustments at the Closing shall be promptly corrected, provided that the Party
seeking to correct such error or omission shall have notified the other Party
thereof on or prior to the date that is nine months following the Closing Date.

7.2             Seller’s Costs. Seller shall pay (i) 100% of the state and
county transfer and conveyance taxes, in the amount Escrow Agent determines to
be required by law in connection with the transfer of the Property,
(ii) one-half of Escrow Agent’s escrow fee or escrow termination charge,
(iii) the costs incurred in recording any instruments to remove title matters
that Seller elects or is obligated hereunder to remove,

13 

 

(iv) Seller’s own attorneys’ fees, and (v) the Title Company’s charge for the
issuance of one Title Commitment for each of the Real Properties and the cost of
the base title premium for a single owner’s Title Policy in the amount of the
Purchase Price, exclusive of extended coverage or other endorsements.

7.3             Buyer’s Costs. Buyer shall pay (i) 0% of the state and county
transfer and conveyance taxes, in the amount Escrow Agent determines to be
required by law in connection with the transfer of the Property, (ii) one-half
of Escrow Agent’s escrow fee or escrow termination charge, (iii)  the cost of
any title insurance endorsements ordered by Buyer, the cost of any title
premiums that exceed the base title premium for a single owner’s Title Policy
being paid for by Seller pursuant to Section 7.2, the cost of any lender’s title
insurance premium, and the cost of any other title charges incurred at the
request of Buyer, (iv) the cost of any new survey of the Property or any update
of Seller’s survey, (v) any costs incurred in connection with Buyer’s
investigation of the Property pursuant to Article V, (vi) the costs incurred in
recording the Deed (other than any transfer and conveyance tax), (vii) any costs
in connection with any financing Buyer elects to obtain, and (viii) Buyer’s own
attorneys’ fees.

ARTICLE VIII

DEFAULT

8.1             Seller’s Remedies. If, for any reason whatsoever (other than the
failure of a condition set forth in Section 3.1 and other than a termination of
this Agreement pursuant to Section 5.4, Section 8.2 or Article X), Buyer fails
to complete the purchase of the Property as herein provided, Seller shall be
released from any further obligations hereunder. Insofar as it would be
extremely impracticable and difficult to estimate the damage and harm which
Seller would suffer due to such failure, and insofar as a reasonable estimate of
the total net detriment that Seller would suffer from such failure is the amount
of the Deposit, in the event of such failure, Seller shall be entitled to the
Deposit, which amount is not intended to be and is not a penalty, and which
shall be Seller’s sole remedy for damages arising from Buyer’s failure to
complete the purchase. If Seller is released pursuant to this Section, Buyer
shall deliver an instrument confirming such release promptly upon demand of
Seller.

8.2             Buyer’s Remedies. If the sale of the Property is not completed
as herein provided solely by reason of any material default of Seller, which
Seller failed to cure within three (3) business days after receiving written
notice from Buyer, Buyer shall be entitled to (i) terminate this Agreement (by
delivering notice to Seller which includes a waiver of any right, title or
interest of Buyer in the Property) and, subject to Section 5.2, obtain the
return of the Deposit and recover all reasonable, documented out-of-pocket
expenses incurred by Buyer in connection with this Agreement up to such
termination date (not to exceed $100,000 in the aggregate), or (ii) treat this
Agreement as being in full force and effect and pursue only the specific
performance of this Agreement. Buyer waives any right to pursue any other remedy
at law or equity for such default of Seller, including, without limitation, any
right to seek, claim or obtain damages, punitive damages or consequential
damages, excluding Buyer's right to seek to recover out-of-pocket expenses as
set forth in clause (i). Buyer shall be deemed to have elected the remedy set
forth in the foregoing clause (i) if Buyer fails to file suit for specific
performance against Seller in a court having jurisdiction in the county and
state in which the Real Property is located, on or before twenty Business Days
following the Scheduled Closing Date.



14 

 

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

9.1             Seller’s Warranties and Representations. The matters set forth
in this Section 9.1 constitute representations and warranties by Seller that are
as of the Effective Date and (except for matters contained in any notice given
pursuant to the next succeeding sentence) shall, in all material respects, at
the Closing be true and correct. If, to Seller’s Knowledge, any of the following
representations and warranties is not, or ceases to be, true, Seller shall give
prompt notice to Buyer (which notice shall include copies of any document upon
which Seller’s notice is based). To the extent Buyer has or acquires actual
knowledge or is deemed to know prior to the expiration of the Study Period that
these representations and warranties are inaccurate, untrue or incorrect in any
way, such representations and warranties shall be deemed modified to reflect
Buyer’s actual knowledge. To the extent Buyer acquires actual knowledge or is
deemed to know after the expiration of the Study Period that these
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect Buyer’s
actual knowledge, unless Buyer terminates the Agreement due to Seller’s failure
to satisfy the condition to Closing set forth in Section 3.1.5. Without
limitation of any other means by which Buyer may have acquired actual knowledge,
Buyer shall be deemed to have actual knowledge that a representation or warranty
is untrue, inaccurate or incorrect if any Leases, Contracts, rent roll,
Estoppel, environmental site assessment, property condition report, survey or
title policy provided to Buyer (or made available to Buyer in any data room
maintained by Seller, Manager or Broker) contains information which is
inconsistent with such representation or warranty.

9.1.1          No Broker. Seller has not engaged or dealt with any broker or
finder in connection with the sale contemplated by this Agreement, except the
Broker. Seller shall pay all brokerage commissions to the Broker, as the Broker
may be entitled thereto. Seller shall indemnify and hold harmless Buyer from any
claims, costs, damages or liabilities (including attorneys’ fees) arising from
any breach of the representation contained in this Section 9.1.1.

9.1.2          Power and Authority. Seller has the legal power, right and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.

9.1.3          Condemnation. There is no pending or, to Seller’s Knowledge,
threatened condemnation or similar proceeding affecting any part of the Property
as of the Effective Date, except for the Interstate 95 widening project
disclosed to Buyer.

9.1.4          Contravention. Seller is not prohibited from consummating the
transactions contemplated by this Agreement by any law, regulation, agreement,
instrument, restriction, order, or judgment.

9.1.5          Leases and Contracts. The Leases identified on Exhibit F and the
Contracts identified on Exhibit L comprise all of the Leases and Contracts as of
the Effective Date. The Leases and Contracts that have been delivered to Buyer
pursuant to Section 5.1.2 hereof are true, correct and complete copies thereof
in all material respects and, to Seller’s Knowledge, are in full force and
effect as of the Effective Date. As of the Effective Date, (i) Seller has not
given to any Tenant any written notice of any material default by a Tenant under
its Lease, which default has not been remedied, and (ii) Seller has not received
any written notice of any material default by Seller under any Lease, which
default has not been remedied. As of the Effective Date, Seller has not received
any written notice from any Tenant alleging a material defect in the Real
Property

15 

 

or any related improvements or facilities. There are no Leasing Agreements
pertaining to the Sellers or the Properties that have not been disclosed to
Buyer which will be binding upon Buyer or any Property after the Closing.

9.1.6          Compliance. Seller has not received written notice from any
Governmental Authority that the Property is not in material compliance with all
applicable laws, including Environmental Laws, except for such failures to
comply, if any, which have been remedied. The term “Environmental Laws” includes
without limitation the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response Compensation and Liability Act and other
federal laws governing hazardous materials as in effect on the Effective Date,
together with their implementing regulations and guidelines as of the Effective
Date, and all state and local laws, regulations and ordinances that regulate
hazardous materials in effect as of the Effective Date.

9.1.7          Employees. Seller has no employees.

9.1.8          Litigation. As of the Effective Date, there is no litigation
affecting the Property pending or, to Seller’s Knowledge, threatened against
Seller that is not covered by insurance. There are no pending, or, to Seller’s
Knowledge, threatened judicial, municipal or administrative proceedings
affecting the Real Property that will materially adversely affect the Property
or Buyer after the Closing.

9.1.9          OFAC. Neither Seller nor, after making due inquiry, any person or
entity that owns, directly or indirectly, an equity interest in or otherwise
controls Seller, nor any of its officers, directors or managers, is (i) a person
or entity with whom U.S. Persons are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC's Specially Designated and Blocked
Persons List or any similar list) or under any statute, executive order
(including Executive Order 13224 (the “Executive Order”) signed on September 24,
2001 and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism”), or other governmental
action, (ii) currently subject to any U.S. sanctions administered by OFAC, or
(iii) in violation of the International Money Laundering Abatement and Financial
Anti-Terrorism Act of 2001 or the regulations or orders promulgated thereunder
(as amended from time to time, the “Money Laundering Act”).

9.1.10       Due Execution. Each Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware.

9.1.11       No Bankruptcy. No Seller has (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by its creditors; (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets; or (iv) admitted in writing its inability to pay its debts as they
come due..

9.1.12       Real Estate Taxes. As of the Effective Date, Seller has not filed
an application seeking a reduction in the real estate tax assessment of the
Property. Except as shown in any Title Commitment, to Seller’s Knowledge, (i) no
assessments or special assessments for public improvements or otherwise have
been levied against, or are now affecting, the Real Property and (ii) there are
no such special assessments are threatened in writing.

16 

 

9.1.13     Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by Seller
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Seller, and when so executed, are and shall be legal, valid and
binding obligations of Seller enforceable against Seller in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the rights of
creditors generally and, as to enforceability, the general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

9.1.14       Insurance. Seller maintains a casualty insurance policy with
respect to each Real Property in accordance with its standard business
practices. As of the Effective Date, Seller has made no claims under its
casualty insurance policy which has not been settled and, to Seller’s Knowledge,
as of the Effective Date, no casualty has occurred with respect to any portion
of the Property for which it could have made such a claim.

9.1.15       Title to Property. Seller has the right to convey the Property
pursuant to the terms of this Agreement. No Person (other than Buyer pursuant to
this Agreement and any Tenant pursuant to the terms of its Lease) has a right to
acquire any interest in the Property. Seller’s interest in any Tangible Personal
Property being conveyed by Seller pursuant to this Agreement will, as of the
Closing Date, be free and clear of any liens and encumbrances created by Seller,
other than the Permitted Exceptions.

9.1.16       Seller Work. As of the Closing Date, Seller shall have paid (or
adjusted in accordance with Article VII) all undisputed amounts owed by Seller
to any contractor retained by Seller for the applicable portion of any
installations, repairs, alterations or other work at the Real Property that has
been actually performed as of the Effective Date which, if not so paid, might
become the subject of a lien on the Real Property.

9.2             Buyer’s Warranties and Representations. The matters set forth in
this Section 9.2 constitute representations and warranties by Buyer that are now
and shall, at the Closing, be true and correct.

9.2.1          No Broker. Except for the Broker, Buyer has not engaged or dealt
with any broker or finder in connection with the sale contemplated by this
Agreement. Buyer shall indemnify and hold Seller harmless from any claims,
costs, damages or liabilities (including attorneys’ fees) arising from any
breach of the representation contained in this Section 9.2.1.

9.2.2          Power and Authority. Buyer is in good standing under the laws of
the State of its formation and has the legal power, right and authority to enter
into this Agreement and to consummate the transactions contemplated hereby.

9.2.3          Independent Investigation. The consummation of Closing shall
constitute Buyer’s acknowledgment that it has independently inspected and
investigated the Property and has entered into this Agreement based upon such
inspection and investigation and its own examination of the condition of the
Property.

9.2.4          Buyer Reliance. Buyer is experienced in and knowledgeable about
the ownership and management of commercial real estate properties, and it has
relied and will rely exclusively on its own consultants, advisors, counsel,
employees, agents, principals and/or studies, investigations and/or inspections
with respect to the Property, its condition, value and potential.

17 

 

Buyer agrees that, notwithstanding the fact that it has received or will receive
certain information from Seller or its agents or consultants, Buyer has relied
solely upon and will continue to rely solely upon its own analysis and will not
rely on any information provided by Seller or its agents or consultants, except
as expressly set forth in Section 9.1.

9.2.5          Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by Buyer
pursuant hereto have been, or on the Closing Date will have been, executed by or
on behalf of Buyer, and when so executed, are and shall be legal, valid and
binding obligations of Buyer enforceable against Buyer in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally
and, as to enforceability, the general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

9.2.6          ERISA. In connection with the acquisition of the Property, Buyer
is not using the assets of any employee benefit plan (within the meaning of
Section 3(3) of ERISA).

9.2.7          OFAC. Neither Buyer nor, after making due inquiry, any person or
entity that owns, directly or indirectly, an equity interest in or otherwise
controls Buyer, nor any of its officers, directors or managers, is (i) a person
or entity with whom U.S. Persons are restricted from doing business under
regulations of OFAC (including those named on OFAC's Specially Designated and
Blocked Persons List or any similar list) or under any statute, executive order
(including the Executive Order), or other governmental action, (ii) currently
subject to any U.S. sanctions administered by OFAC, or (iii) in violation of the
Money Laundering Act.

9.3             No Other Warranties and Representations. Except as specifically
set forth in this Article IX or in a Closing Document, neither Seller nor Buyer
has made, makes or authorized anyone to make, any warranty or representation
with respect to itself, the Property or the transaction contemplated hereby.
Buyer hereby also acknowledges as follows:

9.3.1          DISCLAIMER AS TO THE PROPERTY. EXCEPT AS EXPRESSLY SET FORTH IN
SECTION 9.1 OR IN A CLOSING DOCUMENT, SELLER IS NOT MAKING AND HAS NOT AT ANY
TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING ANY WARRANTIES OR
REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

9.3.2          “AS IS” SALE. UPON CLOSING SELLER SHALL SELL AND CONVEY TO BUYER
AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR IN A CLOSING
DOCUMENT. BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES
INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS.”

9.3.3          PHYSICAL AND ENVIRONMENTAL MATTERS. BUYER HAS CONDUCTED, OR WILL
CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC

18 

 

SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME
AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR
EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN SECTION 9.1. UPON CLOSING,
BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING CONSTRUCTION DEFECTS
AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
BUYER’S INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, MEMBERS, MANAGERS,
EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT) LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR
CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED OR ALLEGED AGAINST
SELLER (AND SELLER’S OFFICERS, MEMBERS, MANAGERS, EMPLOYEES AND AGENTS) AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

9.4             Survival. The representations and warranties contained in
Sections 9.1 and 9.2, or in any Seller Estoppel delivered pursuant to Section
3.1.4, and the provisions of Section 9.3, shall survive the Closing, the
delivery of the Deed and the payment of the Purchase Price, provided that
(i) Seller’s representations and warranties (but not such provisions of Section
9.3) shall cease and terminate at the end of the Survival Period, except to the
extent that Buyer or Seller, as the case may be, shall have commenced, during
the Survival Period, a legal proceeding based on the breach thereof as of the
Closing Date, (ii) the maximum total liability for which Seller shall be
responsible with respect to all representations and warranties shall not exceed
the Cap Limitation in the aggregate (provided, however, that the Cap Limitation
shall not apply to the extent that a court of competent jurisdiction determines
in a final, unappealable order that Seller engaged in fraud under this
Agreement), and (iii) Seller shall have no liability for any breaches of such
representations and warranties unless and until the aggregate amount claimed in
respect of such breach exceeds the Basket Limitation. Unless otherwise expressly
stated in this Agreement to survive, all other representations, covenants,
conditions and agreements contained herein shall merge into and be superseded by
the Closing Documents and shall not survive the Closing. Seller shall have no
liability to Buyer after Closing for any matter disclosed in writing by Seller
or for which Buyer has actual knowledge or is deemed to have knowledge pursuant
to Section 9.1 prior to Closing excluding any matters in which a court of
competent jurisdiction determines in a final, unappealable order that Seller
engaged in fraud.

9.5             Post-Closing Covenant. If the Closing occurs, then during the
Survival Period Seller shall (a) maintain its legal existence and (b) at
Seller’s election, either maintain assets, or maintain the ability to obtain or
recover from one or more of its direct or indirect partner’s capital, in an
amount sufficient to satisfy any liabilities which Seller may have to Buyer on
account of a breach of Seller’s surviving representations, warranties and
certifications hereunder, but such amount shall not be required to exceed the
Cap Limitation. The provisions of this Section 9.5 shall survive the Closing.



19 

 

ARTICLE X

CASUALTY AND CONDEMNATION

Promptly after learning thereof, Seller shall give Buyer written notice of any
condemnation, damage or destruction of the Property occurring prior to the
Closing. If prior to the Closing all or a material portion of the Property is
condemned, damaged or destroyed, Buyer shall have the option of either
(i) applying the proceeds of any condemnation award or payment under any
insurance policies toward the payment of the Purchase Price to the extent such
condemnation award or insurance payment has been received by Seller, receiving
from Seller an amount equal to any applicable deductible under any such
insurance policy and receiving an assignment from Seller of Seller’s right,
title and interest in any such award or payment, or (ii) terminating this
Agreement by delivering written notice of such termination to Seller and Escrow
Agent within ten days after Buyer has received written notice from Seller of
such material condemnation, damage or destruction. If prior to the Closing an
immaterial portion of the Property is condemned, damaged or destroyed, the
proceeds of any condemnation award or payment and any applicable deductible
under any insurance policies shall be applied toward the payment of the Purchase
Price to the extent such condemnation award or insurance payment has been
received by Seller, and Seller shall assign to Buyer all of Seller’s right,
title and interest in any such aware or payment. For purposes of this Article X,
damage to or destruction of a portion of the Property will be considered to be
“material” if it is reasonably estimated to cost more than $1,000,000 to
restore.

ARTICLE XI

CONDUCT PRIOR TO CLOSING

11.1          Conduct. From and after the Effective Date, Seller shall operate
the Property in accordance with its standard business procedures. Without
limiting the generality of the foregoing, from and after the Effective Date,
Seller shall (i) perform all material obligations of Seller under the Leases and
Contracts substantially as required thereunder, (ii) keep in force and effect
all existing casualty, liability and other insurance coverages which are
presently maintained by each of the Sellers relating to any of the Properties so
long as such insurance continues to be available on commercially reasonable
terms, (iii) promptly deliver to Buyer copies of any written notices of default
under any of the Leases given to any Tenant or Seller after the Effective Date,
(iv) promptly deliver to Buyer copies of all written notices of violations from
any governmental authority received by Seller after the Effective Date, (v)
promptly notify Buyer of all judgments, claims and litigation entered or
commenced after the Effective Date that adversely affects Seller or any part of
the Property, (vi) promptly after the delivery or receipt thereof, deliver to
Buyer copies of all material notices concerning Seller or the Property, which
relate to the Non-Terminated Contracts, the Leases, or any actual or threatened
condemnation of the Property or any portion thereof given by or on behalf of any
Federal, state or local agency, and copies of all other material correspondence
sent, filed, served on or received by Seller from any federal, state or local
agency affecting the Property from and after the Effective Date, (vii) not
settle or compromise or agree to any settlement or compromise of any insurance
or condemnation claim or award arising after the Approval Date for which Buyer
would be entitled to the proceeds thereof or amount of the award under Article X
without the prior written consent of Buyer, not to be unreasonably withheld,
conditioned or delayed; (viii) pay (or apportion pursuant to Section 7.1) all
utility and other service charges incurred by Seller that accrue through the
date of Closing.

11.2          Actions Prohibited. Seller shall not, without the prior written
approval of Buyer, which approval will not be unreasonably withheld, conditioned
or delayed:

20 

 

(i)               make any material structural alterations or additions to the
Property except (a) in the ordinary course of operating the Property, (b) as
required for maintenance and repair or (c) as required by any Governmental
Authority or any of the Leases or Contracts;

(ii)             sell, transfer, encumber or change the status of title of all
or any portion of the Property;

(iii)           change or attempt to change, directly or indirectly, the current
zoning of the Real Property in a manner materially adverse to it; or

(iv)            cancel, amend or modify, in a manner materially adverse to the
Real Property, any Approval that would be binding upon Buyer after the Closing.

11.3          Leasing Transactions. Prior to the expiration of the Study Period,
Seller may not enter into Leasing Transactions with tenants occupying or
expected to occupy more than 6,500 square feet, unless such Leasing Transaction
is (i) required by any of the Leases or (ii) approved by Buyer, which approval
shall not be unreasonably withheld, conditioned or delayed. For all Leasing
Transactions with tenants occupying or expected to occupy less than 6,500 square
feet, Seller may enter into such Leasing Transaction provided notice is given to
Buyer within five (5) Business Days thereafter and in any event at least two (2)
Business Days prior to the expiration of the Study Period. After the expiration
of the Study Period, Seller may not enter into any Leasing Transaction unless it
is (i) required by any of the Leases or (ii) approved by Buyer, which approval
may be withheld in the sole discretion of Buyer.

11.4          Contracts. Prior to the expiration of the Study Period, Seller may
cancel, amend and modify any of the Contracts and enter into any new Contract,
provided notice is given to Buyer within five (5) Business Days after such
action and in any event at least two (2) Business Days prior to the expiration
of the Study Period. After the expiration of the Study Period, Seller may not
cancel, amend or modify any of the Contracts, or enter into any new Contract,
without Buyer’s consent, which consent may be withheld in the sole discretion of
Buyer. Notwithstanding the foregoing, Buyer’s consent to an amendment or
modification of a Contract, or a new Contract, will not be required if it is in
the ordinary course of operating the Property and the Contract (i) will not be
binding on Buyer after Closing or (ii) is cancelable on thirty days or less
notice without penalty or premium. At or prior to Closing, Seller will terminate
the Management Agreement and the Leasing Agreement, and all Contracts that (1)
are terminable by Seller without cause or termination charge, by notice given
not more than thirty (30) days before Closing, and (2) Buyer elects to have
Seller so terminate, by notice to Seller no more than three (3) days after the
expiration of the Study Period. The Contracts that are so terminated will not be
Non-Terminated Contracts.

11.5          Confidentiality. Buyer shall continue to perform and observe its
confidentiality obligations under the Access Agreement. All information made
available by Seller or Buyer to the other Party in accordance with this
Agreement or obtained by or on behalf of Seller or Buyer or its respective
consultants in the course of carrying out the terms of this Agreement or Buyer's
Inspections shall be treated as confidential information by each Party and its
consultants, and, prior to Closing, Seller and Buyer shall not divulge and shall
prevent its consultants from divulging such information to any unrelated third
parties, except (i) as required by law, (ii) to consummate the terms of this
Agreement, or (iii) to the Party's employees, agents, contractors, lenders,
prospective lenders, investors, prospective investors, attorneys, title
insurance companies, surveyors, and accountants. Any information provided by
Seller or Buyer to the other Party under the terms of this Agreement is for
informational purposes only. In providing such information, Seller and Buyer
make no representation or warranty, express, written, oral, statutory, or
implied, and all such representations and warranties are hereby expressly
excluded, except as

21 

 

may otherwise be provided herein. Buyer shall not be entitled to rely upon the
accuracy of any such information provided by Seller pursuant to this Agreement
except as set forth herein. Buyer shall, prior to the Closing, maintain the
confidentiality of this sale and purchase and shall not, except as required by
law or governmental regulation, disclose the terms of this Agreement or of such
sale and purchase to any third parties other than its mortgage lender, its and
such lender’s attorneys, accountants, advisers and consultants, and the Broker,
Escrow Agent, the Title Company and such other persons whose assistance is
required in carrying out the terms of this Agreement. Neither Seller nor Buyer
shall at any time issue a press release or otherwise communicate with media
representatives regarding this sale and purchase unless such release or
communication has received the prior approval of the other Party. This Section
11.5 shall survive the Closing or termination of this Agreement.

11.6          SNDA. After the Approval Date, unless Buyer terminates this
Agreement pursuant to Section 5.4, upon Buyer’s request, Seller shall deliver to
the applicable Tenant, in the event any Tenant’s Lease is not by its terms
automatically subordinate to a first mortgage loan, an SNDA with a request that
such Tenant execute and deliver the SNDA to Buyer at or prior to the Closing
Date, and Seller shall use commercially reasonable efforts to obtain the
original SNDAs and deliver them to Buyer at or promptly after Closing; provided,
however, that Seller shall have no liability hereunder if any Tenant fails or
refuses for any reason whatsoever to execute and deliver an SNDA in such form,
and the receipt of any such SNDA shall not be a condition to Buyer’s obligation
to close hereunder.

ARTICLE XII

NOTICES

All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly delivered upon the receipt by facsimile
transmission as evidenced by receipt transmission report, or upon the delivery
by overnight express delivery service, addressed as follows:

If to Buyer, to:

Plymouth Industrial REIT Inc.

260 Franklin Street, Suite 700

Boston, Massachusetts 02110

Attn: Anne A. Hayward

Facsimile: (617) 936-4142

Email: anne.hayward@plymouthREI.com

with a copy to:



Brown Rudnick LLP

One Financial Center

Boston, Massachusetts 02111

Attention: Kevin P. Joyce

Facsimile: (617) 289-0551

Email: kjoyce@brownrudnick.com

 

If to Seller, to:

c/o Greenfield Partners, LLC

22 

 

2 Post Road West
Westport, CT 06880
Attention: Barry P. Marcus
Facsimile: (203) 222-4930

 

with a copy to:

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Attention: James L. Black, Jr.

Fax: (617) 341-8754

 

If to Escrow Agent, to:

First American Title Insurance Company

National Commercial Services

666 Third Avenue, New York, New York 10017

Attn: Andrew D. Jaeger

Email: ajaeger@firstam.com

Fax: 714-361-3540

 

or to such other address or to such other person as either Party or Escrow Agent
shall designate to the others for such purpose in the manner set forth above.

ARTICLE XIII

additional PROVISIONS

13.1          Local Law Provisions.

13.1.1       Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health department.

ARTICLE XIV

GENERAL PROVISIONS

14.1          Captions. Captions in this Agreement are inserted for convenience
of reference only and do not define, describe or limit the scope or the intent
of this Agreement or any of the terms hereof.

14.2          Exhibits. All exhibits referred to herein and attached hereto are
a part hereof.

14.3          Entire Agreement. This Agreement contains the entire agreement
between the Parties relating to the transaction contemplated hereby and all
prior or contemporaneous agreements,

23 

 

understandings, representations and statements, oral or written, are merged
herein, except as expressly provided herein.

14.4          Modification. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the Party against which the enforcement of such modification, waiver,
amendment, discharge or change is or may be sought.

14.5          Attorneys’ Fees. Should either Party employ an attorney for the
purpose of enforcing or construing this Agreement or any Closing Document, or
any judgment, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
Party shall be entitled to receive from the other Party reimbursement for all
reasonable attorneys’ fees and all costs, including service of process, filing
fees, court and court reporter costs, investigative costs, expert witness fees
and the cost of any bonds, and such reimbursement shall be included in any
judgment, decree or final order issued in that proceeding. The “prevailing
Party” means the Party in whose favor a judgment, decree, or final order is
rendered.

14.6          Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.

14.7          Time of Essence. Time is of the essence to this Agreement and to
all dates and time periods set forth herein.

14.8          Assignment by Buyer. Buyer may not assign its rights under this
Agreement or any Closing Document, except to an Affiliate capable of remaking
all of Buyer’s representations and warranties hereunder, provided that such
assignment shall be completed by Buyer and written notice thereof, together with
a certification to Seller that the proposed assignee is an Affiliate of Buyer,
shall be given by Buyer to Seller at least five (5) Business Days prior to the
Closing Date. Any assignment of a direct or indirect interest in Buyer that
results in a change in control of Buyer will be regarded as an assignment of
Buyer’s rights under this Agreement in violation of this Section 14.8. Any
assignee of this Agreement shall expressly assume all of Buyer’s obligations and
liabilities hereunder, and a copy of such assignment and assumption shall be
provided to Seller at the time written notice thereof is provided to Seller as
required above. Buyer shall remain primarily liable hereunder in the event of
any assignment by it.

14.9          Severability. If any term, covenant, condition, provision or
agreement herein contained is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the fact that such term,
covenant, condition, provision or agreement is invalid, void or otherwise
unenforceable shall in no way affect the validity or enforceability of any other
term, covenant, condition, provision or agreement herein contained.

14.10       Successors and Assigns. All terms of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the Parties and their
respective legal representatives, successors and assigns (subject to Section
14.8).

14.11       Interpretation. Seller and Buyer acknowledge each to the other that
both they and their counsel have reviewed and revised this Agreement and that
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party shall not be employed in the interpretation
of this Agreement, any Closing Document or any amendments or exhibits hereto or
thereto.

24 

 

14.12       Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed original; such
counterparts shall together constitute but one agreement. Facsimile and/or
digitally transmitted signatures shall be sufficient to bind the Parties and
shall in all respects be treated in court proceedings or otherwise as the legal
equivalent of an original signature.

14.13       Recordation. This Agreement may not be recorded and any attempt to
do so shall be of no effect whatsoever.

14.14       Limitation on Liability. In any action brought to enforce the
obligations of Seller under this Agreement or any Closing Document, the judgment
or decree shall be subject to the provisions of Section 9.4 and shall, in any
event, be enforceable against Seller only to the extent of its interest in the
Property, including any proceeds thereof, and no other property or assets of
Seller shall be subject to levy, execution or lien for the satisfaction of any
remedies against Seller. No direct or indirect member, officer, employee or
agent of or consultant to Seller shall be held to any personal liability
hereunder, and no resort shall be had to their property for the satisfaction of
any claims hereunder or in connection with the affairs of Seller

14.15       Business Days. If any date specified in this Agreement for the
performance of an obligation, the delivery of an item, the giving of notice or
the expiration of a time period falls on a day that is not a Business Day, then
this Agreement shall be automatically revised so that the date in question falls
on the next occurring Business Day

14.16       Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
AN ACTION, (II) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III)
SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.16.

14.17       Audit Cooperation. At Buyer’s request, at any time within one (1)
year after the Closing, Seller shall, at Buyer’s sole cost and expense,
reasonably cooperate with Buyer, Buyer's designated representative, and/or
Buyer's independent auditor and provide each reasonable access to the books and
records of the Property and all related information regarding the Property for
the purposes of (i) producing financial statements for the Property satisfying
the requirements of Regulation S-X promulgated under the U.S. securities laws,
including without limitation Rule 3-14 thereunder, and (ii) conducting an audit
of such financial statements, including, without limitation, three (3) calendar
years of audited books and records of the Property. Should three (3) calendar
years of audited books and records not be available, then Seller shall supply as
many years of audited books and records exist, but in no event shall Seller
provide less than one (1) year of audited books and records. If audited
financial statements are not available, Seller shall provide un-audited
operating statements in lieu of audited statements and

25 

 

provide supporting documentation as reasonably requested in order for Buyer to
conduct its own audit. In addition, at Buyer’s request, at any time within one
(1) year after the Closing, Seller shall, at Buyer’s sole cost and expense, (a)
provide to Buyer a representation letter regarding the book and records of the
Property, substantially in the form of Exhibit N (an “Audit Letter”), in
connection with auditing the Property in accordance with generally accepted
auditing standards, and (b) use commercially reasonable efforts to provide Buyer
with such additional books, records, representation letters, and such other
matters reasonably determined by Buyer as necessary to satisfy its or its
affiliated entity's obligations as a real estate investment trust and/or the
requirements (including, without limitation, any regulations) of the Securities
and Exchange Commission. Notwithstanding the foregoing, Buyer agrees to
indemnify, defend, and hold harmless Seller and its affiliates from and against
all claims, losses, or liabilities arising out of any error or omission, but
excluding any intentional misrepresentation, made by Seller in any Audit Letter.
The provisions of this Section 14.17 shall survive the Closing.

14.18       Survival. This Article XIV shall survive the Closing or the
termination of this Agreement.

26 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

SELLER

LSOP 3 FL 3, LLC,

a Delaware limited liability company

 

 

By:    /s/Barry P. Marcus          

Name: Barry P. Marcus

Title: Senior Vice President

 

LSOP 3 FL 7, LLC,

a Delaware limited liability company

 

 

By:    /s/Barry P. Marcus          

Name: Barry P. Marcus

Title: Senior Vice President

 

LSOP 3 FL 8, LLC,

a Delaware limited liability company

 

 

By:    /s/Barry P. Marcus          

Name: Barry P. Marcus

Title: Senior Vice President

 

BUYER

PLYMOUTH INDUSTRIAL REIT INC.,

a Maryland corporation

 



By:    /s/Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title: President



 

27 

 

 

The undersigned joins this Agreement for the sole purpose of agreeing that, in
the event that Seller fails to maintain assets during the Survival Period
following Closing in the amount required by Section 9.5 of this Agreement, and
Seller incurs any liabilities to Buyer during the Survival Period on account of
a breach of Seller’s surviving representations, warranties and certifications
under this Agreement, the undersigned shall contribute or fund to Seller capital
in the amount required by Section 9.5, subject to the terms, conditions and
limitations set forth in Section 9.5.

LSOP 3 Joint Venture, LLC,

a Delaware limited liability company

 

 

By:    /s/Barry P. Marcus          

Name: Barry P. Marcus

Title: Senior Vice President

 

 

CONSENT AND AGREEMENT OF ESCROW AGENT

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be escrow agent under such Agreement, and (iii) be bound by such
Agreement in the performance of its duties as escrow agent.

FIRST AMERICAN TITLE

INSURANCE COMPANY

 

By: /s/Andrew D. Jaeger          

Name: Andrew D. Jaeger

Title: Vice President

 

 

 

28 

 

EXHIBIT A-1

Seller and Address List

Seller Property Address Center Point Business Park LSOP 3 FL 3, LLC, a Delaware
limited liability company 4801-100 Executive Park Court, Jacksonville, FL LSOP 3
FL 3, LLC, a Delaware limited liability company 4801-200 Executive Park Court,
Jacksonville, FL LSOP 3 FL 3, LLC, a Delaware limited liability company 4810
Executive Park Court, Jacksonville, FL LSOP 3 FL 3, LLC, a Delaware limited
liability company 4815-100 Executive Park Court, Jacksonville, FL LSOP 3 FL 3,
LLC, a Delaware limited liability company 4815-200 Executive Park Court,
Jacksonville, FL LSOP 3 FL 3, LLC, a Delaware limited liability company 4820
Executive Park Court, Jacksonville, FL LSOP 3 FL 3, LLC, a Delaware limited
liability company 4825 Executive Park Court, Jacksonville, FL LSOP 3 FL 3, LLC,
a Delaware limited liability company 6601 Executive Park Court, Jacksonville, FL
LSOP 3 FL 3, LLC, a Delaware limited liability company 6602-200 Executive Park
Court, Jacksonville, FL LSOP 3 FL 3, LLC, a Delaware limited liability company
6631-100 Executive Park Court, Jacksonville, FL LSOP 3 FL 3, LLC, a Delaware
limited liability company 6631-200 Executive Park Court, Jacksonville, FL
Liberty Business Park LSOP 3 FL 7, LLC, a Delaware limited liability company
7014 AC Skinner Parkway, Jacksonville, FL LSOP 3 FL 7, LLC, a Delaware limited
liability company 7016 AC Skinner Parkway, Jacksonville, FL LSOP 3 FL 7, LLC, a
Delaware limited liability company 7018 AC Skinner Parkway, Jacksonville, FL
LSOP 3 FL 7, LLC, a Delaware limited liability company 7020 AC Skinner Parkway,
Jacksonville, FL LSOP 3 FL 7, LLC, a Delaware limited liability company 7022 AC
Skinner Parkway, Jacksonville, FL LSOP 3 FL 7, LLC, a Delaware limited liability
company 4901 Belfort Road, Jacksonville, FL Salisbury Business Park LSOP 3 FL 8,
LLC, a Delaware limited liability company 7251 Salisbury Road, Jacksonville, FL
LSOP 3 FL 8, LLC, a Delaware limited liability company 7255 Salisbury Road,
Jacksonville, FL LSOP 3 FL 8, LLC, a Delaware limited liability company 7259
Salisbury Road, Jacksonville, FL

 

 



29 

 